DETAILED ACTION
Status of Application: Claims 1-5, 7-19, and 33 are present for examination at this time.  
Claims 1-5, 19 and 33 are allowed.
The claims have been amended to embrace allowable subject matter.
Priority
Applicant’s claim for foreign priority is acknowledged.
                                                       Allowable Subject Matter
Claims 1-5, 7-19, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 17, and 33): 
             The closest prior art of record “Method For Wireless Communication, Involves Receiving Emergency Notification At User Equipment (UE) And Tuning To Evolved Multimedia Broadcast Multicast Service Providing Emergency Content Associated With Emergency Notification By UE” by Pazos et al., US2014/0134970 (“Pazos”), “Geography Filtering of Broadcasts” by Edge et al., US2007/0124395A1 and “Apparatus And Method For Use In The Multicast Of Traffic Data In Wireless Multiple Access Communications Systems” by Laroia et al., US2007/0173269A1fails to anticipate or render obvious the present claims.
	While the prior art discloses multiple types of system for location based filtering of multicast and broadcast alert messages (e.g. Pazos and Edge), and the warnings can even be grouped by mere basic groupings of devices (Pazos, and Laroia), the prior art did not disclose grouping said devices for alert purposes, where said grouping was based on a determination of device type, said determination being based on a device identifier.  While this type of grouping as a result of device identification is known, that known grouping technique per the prior art is not used in the multicast or broadcast alert/warning space. That is to say, while one of ordinary skill in the art would know how to perform this type of grouping, it would not be obvious to that skilled artisan to 
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642